Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14, 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2007/0087695 A1) in view of Hormis et al. (US 2020/0336168 A1) Weiler et al. (US 2017/0352952 A1).

 	Regarding claim 23, Cohen discloses a wireless extension system, comprising:

an in-vehicle control (IVC) unit (see [0095] see communications system and controller interface for vehicle in fig. 29);

an edge repeater controlled by the IVC unit (see active and/or passive repeaters of vehicle [0070] controlled by communications system and controller interface for vehicle in fig. 29) and configured to amplify (see amplified signals [0070]) and redirect received signals (see 

 	Cohen does not specifically however Hormis discloses a reflectarray (see reflecting for array [0074]) positioned to receive redirected signals from the edge repeater, wherein the reflectarray is a meta-structure (MTS) device (see array, meta-meterial antennas or antenna array [0062]);

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hormis with that of Cohen. Doing so would conform to well-known standards and techniques in the field of invention; 

	Cohen and Hormis do not specifically disclose however Weiler discloses a “passive reflectarray” (see [0034] passive reflectarray);

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cohen and Hormis with that of Weiler. Doing so would conform to well-known standards and techniques in the field of invention.  

Regarding claim 13, Cohen discloses wireless extension system, comprising: eeroi9) 202-3000. an in-vehicle control (IVC) unit ((see [0095] see communications system and controller interface for vehicle in fig. 29)); 

a array  (see reflecting for array [0074]) positioned to receive redirected signals from the at least one edge repeater (see redirect [0096]);
 	Cohen does not specifically disclose however Hormis discloses a passive reflectarray  (see reflecting for array [0074]); 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hormis with that of Cohen. Doing so would conform to well-known standards and techniques in the field of invention; 
Cohen and Hormis do not specifically disclose however Weiler discloses a “passive reflectarray” (see [0034] passive reflectarray);


  	Regarding claim 14, Cohen in view of Hormis in further view of Weiler discloses wireless extension system as in claim 13, wherein the array (directional antenna array [0065]) is positioned to receive redirected signals from a second edge repeater (see active/passive repeaters plural in Cohen [0070]).
 	Cohen does not disclose a passive reflectarray. Wherein Weiler discloses a a passive reflectarray (see [0034] passive reflectarray);

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cohen and Hormis with that of Weiler. Doing so would conform to well-known standards and techniques in the field of invention.  
 	Regarding claim 22, Cohen in view of Hormis in view of Weiler discloses in-vehicle communication system as in claim 1, Only Weiler discloses wherein the passive device has no active components (see passive in [0034]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cohen and Hormis with that of Weiler. Doing so would conform to well-known standards and techniques in the field of invention.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2007/0087695 A1) in view of Hormis et al. (US 2020/0336168 A1) Weiler et al. (US 2017/0352952 A1) in further view of Fechtel et al. (US 2020/0280827 A1).

 	Regarding claim 15, Cohen in view of Hormis in view of Weiler disclose the wireless extension system as in claim 14, wherein a plurality of edge repeaters (see [0070] repeaters of Cohen). Cohen in view of Hormis in further view of Weiler does not disclose what Fechtel discloses “is positioned on a perimeter of a vehicle” (see devices relay/radar etc. positioned at perimeter of vehicle at fig. 12). 

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fechtel with Cohen, Hormis with that of Weiler. Doing so would conform to well-known standards and techniques in the field of invention.  




Allowable Subject Matter
Claims 1-12 are allowed.

Claims 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643